          Case 2:18-cv-00585-RFB-NJK Document 295 Filed 02/02/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9
     UNIVERSAL ENTERTAINMENT
10   CORPORATION,                                         Case No.: 2:18-cv-00585-RFB-NJK
11          Plaintiff,                                                  ORDER
12   v.                                                             [Docket No. 282]
13   ARUZE GAMING AMERICA, INC., et al.,
14          Defendants.
15         Pending before the Court is Plaintiff’s motion for leave to file under seal its response to
16 Defendants’ motion to compel discovery responses and certain exhibits to its response. Docket
17 No. 282. See also Docket Nos. 283, 284 (sealed filings). The Court has considered Plaintiff’s
18 motion and declaration. Docket Nos. 282, 282-1. The motion is properly resolved without a
19 hearing. See LR 78-1.
20         There is a strong presumption of public access to judicial records. See Kamakana v. City
21 & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006); Foltz v. State Farm Mut. Auto. Ins. Co.,
22 331 F.3d 1122, 1135 (9th Cir. 2003). A party seeking to file documents under seal bears the burden
23 of overcoming that presumption. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010)
24 (quoting Kamakana, 447 F.3d at 1178). The standard applicable to a motion to seal turns on
25 whether the sealed materials are submitted in conjunction with a dispositive or a non-dispositive
26 motion. Whether a motion is “dispositive” turns on “whether the motion at issue is more than
27 tangentially related to the underlying cause of action.” See Center for Auto Safety v. Chrysler
28 Group, LLC, 809 F.3d 1092, 1101 (9th Cir. 2016), cert. denied, 137 S.Ct. 38 (2016). Parties

                                                    1
          Case 2:18-cv-00585-RFB-NJK Document 295 Filed 02/02/21 Page 2 of 3




 1 seeking to maintain the confidentiality of documents attached to non-dispositive motions must
 2 make a “particularized showing” of “good cause.” See Kamakana, 447 F.3d at 1180 (quoting
 3 Foltz, 331 F.3d at 1137).
 4          Further, any request to seal documents must be “narrowly tailored” to remove from the
 5 public sphere only the material that warrants secrecy. See e.g., Ervine v. Warden, 241 F. Supp. 3d
 6 917, 919 (E.D. Cal. 2016) (citing Press-Enterprise Co. v. Superior Court of Cal., 464 U.S. 501
 7 (1986)). As a corollary, to the extent any confidential information can be easily redacted while
 8 leaving meaningful information available to the public, the Court must order that redacted versions
 9 be filed rather than sealing entire documents. See Foltz, 331 F.3d at 1137; see also In re Roman
10 Catholic Archbishop of Portland in Oregon, 661 F.3d 417, 425 (9th Cir. 2011) (the district court
11 must “keep in mind the possibility of redacting the sensitive material”).
12          Plaintiff submits that good cause exists for sealing its response to Defendants’ motion to
13 compel discovery responses and Exhibits 1, 2, and 3 attached thereto. Docket No. 282 at 2–3.
14 Specifically, Plaintiff submits that good cause exists to seal Exhibit 1 because this exhibit contains
15 communications with foreign investigative authorities concerning ongoing investigations. Docket
16 No. 282-1 at 2. Plaintiff further submits that sealing Exhibits 2 and 3 is proper because the exhibits
17 contain information that may have a harmful effect on Plaintiff and its position within the
18 competitive market. Id. at 2–3. Plaintiff fails to submit any justification for sealing the response
19 in its entirety.
20          The Court finds that Plaintiff has failed to establish good cause for sealing its response and
21 Exhibits 1, 2, and 3 in their entirety. Plaintiff has failed to explain why it cannot redact confidential
22 information in its response, as well as Exhibits 1, 2, and 3, while leaving meaningful information
23 available to the public. See Foltz, 331 F.3d at 1137.
24          Accordingly, Plaintiff’s motion for leave to file under seal its response to Defendants’
25 motion to compel discovery responses and certain exhibits attached thereto is DENIED without
26 prejudice. Docket No. 282. Any renewed motion to seal must be filed no later than February 10,
27 2021. To the extent Plaintiff seeks leave to file only portions of its response and/or certain exhibits
28 attached thereto under seal, Plaintiff must publicly file its response on the docket with proposed

                                                       2
          Case 2:18-cv-00585-RFB-NJK Document 295 Filed 02/02/21 Page 3 of 3




 1 redactions and placeholders for those exhibits it seeks to file under seal. The documents at Docket
 2 Nos. 283 and 284 will remain under seal until further order of the Court.
 3         IT IS SO ORDERED.
 4         Dated: February 2, 2021
 5                                                              ______________________________
                                                                Nancy J. Koppe
 6                                                              United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
